       Case 8:18-cv-02869-VMC-CPT Document 165-1 Filed 01/13/20 Page 1 of 7 PageID 3521



                                        EXHIBIT LIST
                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION


                                                                   Case No.: 8:18-cv-02869
THE HURRY FAMILY REVOCABLE
TRUST; SCOTTSDALE CAPITAL
ADVISORS CORPORATION and
ALPINE SECURITIES CORPORATION,                                      □ Evidentiary
                                                                    □ Trial
                   Plaintiff,   □                                   □ Other


v.
CHRISTOPHER FRANKEL,
                                          ,

                   Defendant. □



Exhibit          Date         Date     Sponsoring   Objections /               Description of Exhibit
 No.           Identified   Admitted    Witness     Stipulated
                                                    Admissions
1                                                                  June 22, 2015 NDA & Confidentiality
                                                                   Agreement - Hurry 1-2
2                                                                  July 1, 2015 Employee NDA and
                                                                   Computer Use Agreement - Hurry 3-5
3                                                                  October 7, 2018 email from Frankel to
                                                                   Frankel forwarding April 20, 2017 email
                                                                   re Nonbank Trust Application –email # 2
                                                                   and multiple attachments - Frankel 1581-
                                                                   2242; Exh. 6 to Hurry depo
3.5                                                                October 7, 2018 email from Frankel to
                                                                   Frankel forwarding April 20, 2017 email
                                                                   re Nonbank Trust Application and
                                                                   multiple attachments - Frankel 1511-
                                                                   1568; Exh. 7 to Hurry depo
4                                                   Not part of    September 18, 2018 email from Frankel
                                                      claim;       to Frankel forwarding May 2018 emails
                                                    relevance      re Loan Term Sheet and 1 attachment -
                                                                   Hurry 76-80
{00105538;1}
                                                                     6D30520-Plaintiffs' exhibit list with Frankel's objections.DOCX
       Case 8:18-cv-02869-VMC-CPT Document 165-1 Filed 01/13/20 Page 2 of 7 PageID 3522
5                                           Not part of   October 13, 2016 email from Frankel to
                                              claim;      Frankel forwarding May 2016 emails re
                                            relevance     Testing and 1 attachment - Hurry 81-105
6                                           Not part of   October 6, 2016 email from Frankel to
                                              claim;      Frankel forwarding September & October
                                            relevance     2016 re FINRA Request for Alpine
                                                          Securities Corporation: Financial
                                                          Operations Cycle Exam Request emails
                                                          and 1 attachment - Hurry 106-121
7                                           Not part of   August 31, 2017 email from Frankel to
                                              claim;      Frankel forwarding August 2017 emails
                                            relevance     re NSC Call Funding Facility - Term
                                                          Sheet and 1 attachment - Hurry 122-126
8                                           Not part of   July 31, 2018 email from Frankel to
                                              claim;      Frankel forwarding July 31, 2018 email
                                            relevance     re Initiatives with list of top clients and
                                                          fees - Hurry 127-132
9                                           Not part of   August 8, 2018 email from Frankel to
                                              claim;      Frankel forwarding April 2018 emails re
                                            relevance     Confidential: Employment Agreement
                                                          and 1 attachment - Hurry 202-214
10                                          Not part of   July 13, 2017 email from Frankel to
                                              claim;      Frankel forwarding July 2017 emails re
                                            relevance     Consulting Agreement - New Associate
                                                          and 1 attachment - Hurry 215-222
11                                          Not part of   April 12, 2017 email from Frankel to
                                              claim;      Frankel forwarding April 2017 emails re
                                            relevance     Privileged: Revised Engagement Letter
                                                          with Gasthalter and 1 attachment - Hurry
                                                          223-228
12                                          Not part of   May 2, 2017 email from Frankel to
                                              claim;      Frankel forwarding March 2017 emails re
                                            relevance     Scanned image from MX-B402SC and 1
                                                          attachment - Hurry 229-238
13                                          Not part of   January 3, 2017 email from Frankel to
                                              claim;      Frankel forwarding January 3, 2017
                                            relevance     email re Correspondent Onboarding
                                                          Documents - Hurry 239-240
14                                          Not part of   August 28, 2016 email from Frankel to
                                              claim;      Frankel forwarding August 19, 2016
                                            relevance     email from FINRA re Materiality
                                                          Consultation Decision - Frankel 933-935
15                                          Not part of   September 9, 2016 email from Frankel to
                                              claim;      Frankel forwarding emails from August
                                            relevance     11 & 14, 2016 re Fee Schedules and 2
                                                          attachments re Correspondent Fees and
                                                          Customer Fees - Hurry 243-248
16                                          Not part of   August 15, 2016, 8:34 email from
{00105538;1}
                                                            6D30520-Plaintiffs' exhibit list with Frankel's objections.DOCX
       Case 8:18-cv-02869-VMC-CPT Document 165-1 Filed 01/13/20 Page 3 of 7 PageID 3523
                                               claim;       Frankel to Frankel forwarding emails
                                             relevance      from August 11 & 14, 2016 re Fee
                                                            Schedules and 2 attachments re
                                                            Correspondent Fees and Customer Fees -
                                                            Hurry 249-254
                                                            1729-1734 (pdf has sticky notes on it)
17                                          Not part of     August 15, 2016, 7:37 am email from
                                              claim;        Frankel to Frankel forwarding emails
                                            relevance       from August 11 & 14, 2016 re Fee
                                                            Schedules and 2 attachments re
                                                            Correspondent Fees and Customer Fees -
                                                            Hurry 255-260
                                                            1735-1740 (pdf has sticky notes on it)
18                                           Not part of    Alpine trend reports ending 12/31/2017 -
                                             claim; not     Hurry 261-262
                                            disclosed as
                                              damage
                                            documents /
                                            analysis; not
                                               proper
                                            evidence of
                                             damages;
                                             irrelevant
19                                           Not part of    Alpine trend reports ending 5/31/2019 -
                                             claim; not     Hurry 263-266
                                            disclosed as
                                              damage
                                            documents /
                                            analysis; not
                                               proper
                                            evidence of
                                             damages;
                                             irrelevant
20                                           Not part of    Alpine trend reports ending 12/31/2018 -
                                             claim; not     Hurry 267-271
                                            disclosed as
                                              damage
                                            documents /
                                            analysis; not
                                               proper
                                            evidence of
                                             damages;
                                             irrelevant
21                                           Not part of    Alpine Statements of Income for periods
                                             claim; not     in 2017-2019 - Hurry 272-279
                                            disclosed as
                                              damage
                                            documents /
{00105538;1}
                                                              6D30520-Plaintiffs' exhibit list with Frankel's objections.DOCX
       Case 8:18-cv-02869-VMC-CPT Document 165-1 Filed 01/13/20 Page 4 of 7 PageID 3524
                                            analysis; not
                                               proper
                                            evidence of
                                             damages;
                                             irrelevant
22                                           Not part of    Scottsdale Statements of Income for
                                             claim; not     periods in 2017-2019 - Hurry 280-289
                                            disclosed as
                                              damage
                                            documents /
                                            analysis; not
                                               proper
                                            evidence of
                                             damages;
                                             irrelevant
23                                           Not part of    Scottsdale Profit and Los Statements
                                             claim; not     2018 - Hurry 290-293
                                            disclosed as
                                              damage
                                            documents /
                                            analysis; not
                                               proper
                                            evidence of
                                             damages;
                                             irrelevant
24                                           Not part of    Alpine trend reports 2019 - Hurry 294-
                                             claim; not     297
                                            disclosed as
                                              damage
                                            documents /
                                            analysis; not
                                               proper
                                            evidence of
                                             damages;
                                             irrelevant
25                                           Not part of    Scottsdale Profit and Los Statements
                                             claim; not     2019 - Hurry 298-300
                                            disclosed as
                                              damage
                                            documents /
                                            analysis; not
                                               proper
                                            evidence of
                                             damages;
                                             irrelevant
26                                           Not part of    June 16, 2016, email from Frankel to
                                               claim;       Frankel forwarding email from May 2016
                                             relevance      NDA and 1 attachment - Hurry 303-307
{00105538;1}
                                                              6D30520-Plaintiffs' exhibit list with Frankel's objections.DOCX
       Case 8:18-cv-02869-VMC-CPT Document 165-1 Filed 01/13/20 Page 5 of 7 PageID 3525
27                                          Not part of   March 2, 2018 email from Frankel to
                                              claim;      Frankel forwarding emails from February
                                            relevance     March 2018 re John Hurry Retirement
                                                          Agr. and attachments - Hurry 308-318
28                                          Not part of   October 30, 2018 email from Frankel to
                                              claim;      Frankel forwarding email from October
                                            relevance     23, 2018 re Investigative Due Diligence –
                                                          Deep Dives-Vcheck Level II Report -
                                                          Hurry 319-322
29                                          Not part of   February 12, 2018 email from Frankel to
                                              claim;      Frankel forwarding emails from February
                                            relevance     2018 re Urgent Re Rev Senior Loan
                                                          Agreement [MISSING ATTACHMENT]
                                                          - Hurry 323-324
30                                          Not part of   February 12, 2018 email from Frankel to
                                              claim;      Frankel forwarding emails from February
                                            relevance     12, 2018 re Loan Agreement-Privileged
                                                          [MISSING ATTACHMENT] - Hurry
                                                          325-326
31                                          Not part of   February 12, 2018 email from Frankel to
                                              claim;      Frankel forwarding emails from February
                                            relevance     2018 re Senior Loan Agr for Signature
                                                          [MISSING ATTACHMENT] - Hurry
                                                          332-333
32                                          Not part of   July 31, 2018 email from Frankel to
                                              claim;      Frankel forwarding July 31, 2018 email
                                            relevance     re Initiatives with list of top clients and
                                                          fees - Hurry 609-610
33                                          Not part of   June 29, 2016 email from Frankel to
                                              claim;      Frankel forwarding February 19, 2016
                                            relevance     email re SCA Org and 1 attachment -
                                                          Hurry 1741-1742
34                                          Not part of   October 14, 2016 email from Frankel to
                                              claim;      Frankel forwarding October 14, 2016
                                            relevance     email re Schedule of Fees Doc - Frankel
                                                          1007-1009
34.5                                        Not part of   October 14, 2016 email from Frankel to
                                              claim;      Frankel forwarding October 13, 2016
                                            relevance     email re Schedule of Fees Doc - Frankel
                                                          1002-1006
35                                          Not part of   October 13, 2016 email from Frankel to
                                              claim;      Frankel forwarding May 2016 emails re
                                            relevance     Testing - Frankel 976-1001
36                                          Not part of   August 16, 2018 emails between Frankel
                                              claim;      and Peter Alford re Chris Frankel –
                                            relevance     Email - Frankel 2247
37                                          Not part of   October 24, 2018 emails between Frankel
                                              claim;      and Czarnick Re Non-Disclosure
{00105538;1}
                                                            6D30520-Plaintiffs' exhibit list with Frankel's objections.DOCX
       Case 8:18-cv-02869-VMC-CPT Document 165-1 Filed 01/13/20 Page 6 of 7 PageID 3526
                                             relevance    Agreement with attachment - Frankel
                                                          2248-2249
38                                          Not part of   October 26, 2018 emails between Frankel
                                              claim;      and Cazrnick Re Thank you - Frankel
                                            relevance     2252
39                                          Not part of   November 2018 emails between Frankel
                                              claim;      and Ziv - Frankel 2259, 2261-2262,
                                            relevance     2263-2264, 2268, 2269-2270, 2271-2273,
                                                          2274-2277, 2278-2281, 2282-2286, 2287,
                                                          2289-2292
40                                          Not part of   January 18, 2019 email from Czarnick to
                                              claim;      Frankel and Ziv re Ziv Investment
                                            relevance     Company with LOI attached - Frankel
                                                          2294-2299
41                                          Not part of   November 8, 2018 email from Frankel to
                                              claim;      Ziv re Ziv LOI with LOI attached -
                                            relevance     Frankel 2313-2317
42                                          Not part of   November 13, 2018 email from Frankel
                                              claim;      to Ziv re Trade Blotter with 1 attachment
                                            relevance     - Frankel 2326-2342
43                                          Not part of   November 14, 2018 email from Frankel
                                              claim;      to Ziv re LOI Version 2 with LOI
                                            relevance     attached - Frankel 2343-2347
44                                          Not part of   November 29, 2018 email from Frankel
                                              claim;      to Ziv re LOI with LOI attached - Frankel
                                            relevance     2366-2371
45                                          Not part of   January 23, 2019 email from Frankel to
                                              claim;      Ziv re LOI with LOI attached - Frankel
                                            relevance     2424-2429
46                                          Not part of   January 30, 2019 email from Ziv to
                                              claim;      Frankel re Chris Frankel with LOI
                                            relevance     attached - Frankel 2454-2459

47                                          Not part of   November 9, 2018 email from Frankel to
                                              claim;      John Schaible;
                                            relevance     rlankford@atlasfintech.com; Scott
                                                          Koonce; Laura Murphy re Blotter for
                                                          DTCC - Koonce production “Blotter for
                                                          DTCC,msg”
48                                          Not part of   November 14, 2018 email from Scott
                                              claim;      Koonce to Henton, Chad
                                            relevance     <chenton@dtcc.com>; Chris Frankel
                                                          <chrisfrankel13@gmail.com>; John
                                                          Schaible jschaible@atlasbanc.com re
                                                          DTC sample trades with CUSIPS with
                                                          spreadsheet attachment - Koonce
                                                          production “DTC sample trades with
                                                          CUSIPS.msg”
{00105538;1}
                                                            6D30520-Plaintiffs' exhibit list with Frankel's objections.DOCX
       Case 8:18-cv-02869-VMC-CPT Document 165-1 Filed 01/13/20 Page 7 of 7 PageID 3527
48                                          Not part of    November 12, 2018 email from Chris
                                              claim;       Frankel to chenton@dtcc.com re Trade
                                            relevance      Blotter for DTC with spreadsheet
                                                           attachment - Koonce production “FW
                                                           Trade Blotter for DTCC.msg”
49                                          Not part of    November 14, 2018 email from Chris
                                              claim;       Frankel to Scott Koonce
                                            relevance      <scott@koonce.net>; Laura Murphy
                                                           <lauram@koonce.net> re Trade Blotter
                                                           for DTC with spreadsheet attachment -
                                                           Koonce production “FW Trade Blotter
                                                           for DTCC.msg”
50                                          Not part of    August 22, 2018 email from Chris
                                              claim;       Frankel to chenton@dtcc.com re DTC
                                            relevance      rep - Koonce production “FW DTC rep”
51                                          Not part of    October 7, 2018 email from Frankel to
                                              claim;       Frankel forwarding January 11, 2017
                                            relevance      email re Consulting Opportunity –
                                                           Qualified Plan spon and multiple
                                                           attachment - Frankel 1502-1510; Exhibit
                                                           8 to Hurry depo
52                                           Not part of   January 24, 2019 email from Frankel to
                                               claim;      FINRA forwarding internal Alpine
                                             relevance     emails & 2 attachments - FINRA 1, 3, 4
53                                           Not part of   January 24, 2019 email from Frankel to
                                               claim;      FINRA forwarding internal Alpine
                                             relevance     emails - FINRA 2
54                                           Not part of   text from Jarvis to Alpine seeking AML
                                               claim;      handbook
                                             relevance;
                                            not produced
55                                           Not part of   First Amendment to Hurry Family
                                               claim;      Revocable Trust - Hurry 66-75
                                             relevance
56                                                         November 9, 2018 cease and desist letter
                                                           from Susman to Frankel - Exh. 3 Frankel
                                                           depo
57                                                         November 12, 2018 email from Frankel
                                                           to Susman re Cease and Desist - Exh. 4
                                                           Frankel depo


EXHIBIT LIST – Continuation Sheet




{00105538;1}
                                                             6D30520-Plaintiffs' exhibit list with Frankel's objections.DOCX
